660 S.E.2d 541 (2008)
Christopher P. STARK
v.
Janaki RATASHARA.
No. 353A04-4.
Supreme Court of North Carolina.
March 6, 2008.
Christopher Paul Stark, Pro Se.
R. Michael Bruce, Danbury, for Ratashara-Stark.

ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by Plaintiff on the 4th day of February 2008 in this matter pursuant to G.S. 7A-30 (substantial constitutional question), the following order was entered and is hereby certified to the North Carolina Court of Appeals: the notice of appeal is
"Dismissed ex mero motu by order of the Court in conference, this the 6th day of March 2008."
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by Plaintiff on the 12th day of February 2008 in this matter pursuant to G.S. 7A-30 (substantial constitutional question), the following order was entered and is hereby certified to the North Carolina Court of Appeals: the notice of appeal is
"Dismissed ex mero motu by order of the Court in conference, this the 6th day of March 2008."